This year marks the twenty- fifth anniversary of Latvia’s independence and membership in the United Nations. My country took its rightful place at the United Nations in 1991, with the clear objective of making a contribution to the collective security, stability and prosperity of the world. As a responsible democratic State based on the rule of law and respect for human dignity and freedom, Latvia remains strongly committed to the essential work of the United Nations.
The United Nations has been, and will be, our platform for global engagement. The far-reaching agreements on sustainable development and climate change have restored trust in the multilateral system’s ability to deliver solutions on pressing global issues. More than ever, the world has great expectations that the United Nations will meet the rising challenges for peace and development and deliver effective and prompt results.
Last year, in the 2030 Agenda for Sustainable Development, we all pledged to leave no one behind. This promise supports poverty eradication and development efforts in the most challenging contexts. It means addressing persistent vulnerabilities and building resilience in complex, protracted crises and conflict-affected populations. Therefore, strengthening the development and security nexus must become our mission.
All people have the right to live in peace and security in their own countries. Conflicts, poverty, disasters and climate change have contributed to the rise of large movements of refugees and migrants. Some 125 million people around the world are in desperate need of humanitarian assistance. The current unprecedented migration crisis cannot be addressed by the most affected countries alone; it is a global phenomenon that requires joint efforts and shared responsibility. The global commitment to shared responsibility shown at the United Nations summit held on Monday goes hand in hand with the implementation of the 2030 Agenda for Sustainable Development. Sustainable solutions must be found to ensure opportunities for education, employment and business for persons forcibly displaced during protracted crises and conflicts and to provide support for host communities and countries.
The development of peaceful and inclusive societies, good governance and respect for human rights will also help us to tackle the spread of violent extremism, while military and security measures are necessary to combat Da’esh and similar groups. We need to address the root causes of people’s willingness to choose violent extremism.
Latvia is part of the global coalition against Da’esh that has been instrumental in combating the group in Iraq and Syria. We welcome the NATO decision to step up support for the efforts of the coalition to that end. Only unified, coordinated, collective action at the global, regional and national levels will help us succeed in confronting the new, unconventional threats.
Terrorist attacks continue almost daily. Fighting terrorism must remain our priority. The international community needs a plan for building resilience in the communities that for years have suffered under the barbaric rule of Da’esh. The willingness of local populations will also be required if their future is to be shaped by the primacy of the rule of law and human rights, thus countering the factors conducive to radicalization, extremism and terrorism.
We will not be able to achieve the Sustainable Development Goals without sustaining peace and preventing conflict. The need for decisive political action to address and prevent the conflict that causes massive displacement and suffering is more urgent than ever. The international community must find political solutions.
The security challenges in the Middle East are marked by a high degree of complexity, spillover and refugee flows. After five years of civil war, Syria has been destroyed. Attacks against civilians, medical facilities and schools continue. This is unacceptable. The perpetrators of international crimes must be brought to justice. A real nationwide ceasefire and improved humanitarian access are the prerequisite for the resumption of talks. Latvia has provided its contribution to mitigating the consequences of the conflict. However, only credible and inclusive political solutions will return Syria to stability. All members of the International Syria Support Group must put their political weight behind the United Nations-led process.
In Libya, the institutional vacuum has created a breeding ground for terrorist groups such as Da’esh. The unification and cohesion of rival parties in Libya is a key element for the country’s long-term stability and its success in the fight against terrorists.
Iran’s diligent implementation of the Joint Comprehensive Plan of Action and its cooperation with the International Atomic Energy Agency will contribute to greater stability in the Middle East. In contrast, North Korea’s irresponsible actions, including its repeated nuclear tests, undermine the security of all countries in the region and beyond.
We support all recent international efforts aimed at making progress towards the resumption of the Middle East peace process and find common ground that will bring the two parties back to meaningful dialogue. There is no alternative to a two-State solution reached through peace negotiations.
Ensuring long-term stability in Afghanistan is of vital importance for global and regional security. Adverse developments in that country can have spillover effects on the neighbouring countries of Central Asia, which undermines their potential to develop economic connectivity at the macroregional level. Latvia provides Afghanistan with political and financial support for reform in the country. We call on more active regional cooperation, together with continued international support, to sustain the growth and prosperity of Afghanistan and its people.
In many other countries, the political situation is highly volatile, and some are engulfed in conflict. The United Nations and its peace efforts can help to stabilize these countries and gradually bring them back to normalcy.
We support the United Nations in its aim to make peacekeeping more effective through updating available tools for meeting new challenges. Better planning, equipment and training will improve the effectiveness of peacekeeping and the protection of civilians. There should be greater focus on strengthened collaboration with regional organizations. Building upon experience from other international operations, Latvia is now involved for the first time in a United Nations peacekeeping operation, in Mali.
This is still a very turbulent time for European security. For Latvia, the stability and security of Europe’s neighbours in the East is a strategic priority and remains high on our political agenda. The resolution of protracted conflicts in Transnistria, Abkhazia, South Ossetia and Nagorno Karabakh should have priority on the international agenda. We must remain vigilant and insist that all States, including Russia, abide by their obligations under international law with regard to respecting the borders of sovereign States.
Together with the international community, Latvia will continue to stand for the sovereignty and territorial integrity of Ukraine. We refuse to recognize the illegal annexation of Crimea by the Russian Federation; it must end. Any discrimination against the Crimean Tatars and ethnic Ukrainians in Crimea requires a firm reaction from the United Nations. The international community must work to facilitate the peaceful resolution of the conflict in eastern Ukraine. All parties must fulfil their commitments under the Minsk agreements and make the Minsk process work. Latvia continues to support Ukraine in its reforms and with its humanitarian needs.
The United Nations capacity to address current challenges also depends on the political will to make progress on the necessary reform of the Security Council, which is long overdue. We should all be aiming to strengthen the legitimacy of this important body. Accordingly, the permanent members of the Security Council should refrain from using their veto power in situations involving atrocity crimes. Latvia supports not only this important initiative, but also the Accountability, Coherence and Transparency group’s code of conduct on Security Council action against genocide, crimes against humanity and war crimes.
We are determined to maintain the political momentum for climate action. In April of this year, Latvia signed the historic Paris Agreement. We will strive to ratify the Agreement as soon as possible and encourage others to do the same. Secretary-General Ban Ki-moon has been driving the push for worldwide action on climate change and gender equality. Latvia is grateful to him for his leadership and dedication over the past decade.
The scope of challenges that the world faces is daunting. The bold global agenda requires leadership. The expectations placed on the next Secretary-General of the United Nations are therefore as high as ever. This important job requires courage and readiness to effectively tackle the issues that we face. While we are looking for the best-qualified candidate, we also recall that Eastern Europe is the only region that has never held the post of Secretary-General. I am equally convinced that after 70 years, it is time to choose a woman for the Organization’s top job.
There are many challenges that shape the evolving global landscape, but we now see the clear outlines of the new and better world that can be reached through diligent implementation of the 2030 Agenda for Sustainable Development. Implementation of the new Agenda will not be easy. Only through an informed and active society, in true partnership with all stakeholders, and through review of the progress made, will we be able to achieve the necessary transformative change by 2030. This is the time for us to act together responsibly. Latvia will continue to play its part in shaping a better future for us all.
